UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


OLUWAFEMI IJOGUN,                        
                           Petitioner,
                 v.                              No. 03-1233
JOHN ASHCROFT,
                         Respondent.
                                         
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A22-202-239)

                  Submitted: September 29, 2003

                      Decided: October 28, 2003

    Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Richard W. Moore, Sr., Towson, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Barry J. Pettinato, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         IJOGUN v. ASHCROFT
                              OPINION

PER CURIAM:

   Oluwafemi Ijogun, a native and citizen of Nigeria, petitions this
court for review of the Board of Immigration Appeals ("BIA") order
affirming the immigration judge’s decision that Ijogun had abandoned
his permanent resident alien status prior to reentering the United
States and thus was subject to removal. Ijogun argues the immigration
judge misapplied the relevant burden of proof in reaching this conclu-
sion and that the evidence did not support this finding. For the follow-
ing reasons, we deny Ijogun’s petition for review.
   First, we are unpersuaded that Ijogun preserved his objection to the
immigration judge’s characterization of the relevant burden of proof.
Although the immigration judge indicated during Ijogun’s hearing
that the burden was on Ijogun to contest removability once the United
States had made a "prima facie case" of abandonment, the record does
not reflect an objection to this formulation either before the immigra-
tion judge or the BIA. Hence, review of this alleged error is waived.
See 8 U.S.C. § 1252(d)(1) (2000).
   Second, even if review of Ijogun’s objection is appropriate, the
materials in the joint appendix provide clear, unequivocal, and con-
vincing evidence that Ijogun abandoned his permanent resident status,
such that he did not qualify as a returning resident alien. See Woodby
v. INS, 385 U.S. 276, 286 (1966) (providing standard); Khodagholian
v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003). The immigration
judge’s findings, which Ijogun has failed to contradict with compel-
ling evidence, see 8 U.S.C. § 1252(b)(4)(B) (2000), demonstrate
Ijogun’s substantial ties to Nigeria and a dearth of ties to the United
States, despite the fact that Ijogun received permanent resident status
in 1984. Hence, Ijogun fails to demonstrate that the immigration
judge’s abandonment determination is "manifestly contrary to law."
8 U.S.C. § 1252(b)(4)(C) (2000).
  Accordingly, Ijogun’s petition for review is denied. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                  PETITION DENIED